Citation Nr: 1730101	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1963 to November 1964, with subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for bilateral hearing loss.

In June 2013, the Veteran filed a VA Form 9 and did not request a hearing.  In March 2014, the Veteran filed a second VA Form 9 and requested a videoconference hearing.  In December 2016, the Veteran's representative indicated that the Veteran wished to withdraw his request to appear at a hearing before a Veterans Law Judge.  See correspondence dated December 2016.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704 (e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

In January 2017, the Board remanded the Veteran's claim for further evidentiary development.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the claim of entitlement to service connection for bilateral hearing loss in full, further discussion of the VCAA is unnecessary.


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran claims that his bilateral hearing loss is due to his military service.  Specifically, the Veteran asserts his military occupational specialty (MOS) was a tank mechanic and that he was, thus, exposed to acoustic trauma on a regular basis from the noise of the tanks and live firing exercises.  See Veteran's claim dated August 2011.  Furthermore, the Veteran asserts that he has experienced hearing loss in and since service.  Id. 

His DD-214 Form reveals that his MOS was light-wheel vehicle mechanic.  The Veteran's service treatment records (STRs) do not show any complaints or treatment of hearing loss during service.  See, e.g., enlistment examination report dated October 1963 and separation examination report dated November 1964.

In November 2012 the Veteran was afforded a VA examination.  During the examination, the Veteran reported that his tinnitus began in 1985.  The Veteran was diagnosed with bilateral hearing loss as defined by VA pursuant to 38 C.F.R. § 3.385.  The VA examiner provided a negative nexus opinion between the Veteran's current bilateral hearing loss and his military service.  The VA examiner reasoned that the Veteran had hearing within normal limits in both ears at his separation examination; but currently, he has sensorineural hearing loss in both ears.  Furthermore, the examiner stated that in light of the normal audiogram at separation, the Veteran's reported onset of hearing loss in approximately 1985, and the configuration of his hearing loss being consistent with presbycusis.   

In a December 2012 private audiogram report, a private clinician stated that the Veteran's hearing loss began during military service.  

In a February 2017 examination report, the VA examiner indicated that she was unable to test the pure tone threshold frequencies because of unreliable behavior responses.  The VA examiner did not provide an opinion as to whether the Veteran's hearing loss was related to his military service, rather the examiner stated that "there is no diagnosis because there is no pathology to render a diagnosis."

First, the medical evidence of record demonstrates a current bilateral hearing loss disability for VA purposes.  See VA examination report dated November 2012.  Thus, a current disability has been established.

Second, the in-service disease or injury element has been met.  The Veteran's DD-214 Form confirms that the Veteran's MOS was light-wheel vehicle mechanic.  To this end, the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), determined that it is highly probable that a track vehicle repairer was exposed to hazardous noise.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

Third, the Veteran's reported hearing loss since service coupled with the evidence of record sufficiently supports a nexus between the current bilateral hearing loss and the Veteran's in-service acoustic trauma. 

To this end, the Board finds the November 2012 VA examiner's opinion that the Veteran's hearing loss is not related to his military service is not probative because the examiner solely relied on the absence of hearing loss during service and did not consider the Veteran's lay statements that indicated that he had experienced hearing loss since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Furthermore, the Board point s out that during the November 2011 VA examination, the Veteran reported that he noticed his tinnitus around 1985, not his hearing loss symptoms.  Moreover, in the examiner's negative rationale, he assumed that the Veteran was also referring to his hearing loss also beginning in 1985; however, the evidence of record shows that the Veteran reported that he began experiencing hearing loss in and since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

The Board also finds that the February 2017 examination report is not probative.  The Board finds that the examination report is not probative because the examiner did not provide any opinion, but rather provided that there is no diagnosis of hearing loss; however, the evidence of record shows that the Veteran is currently diagnosed with hearing loss for VA purposes.   Id.  

Although the December 2015 private clinician did not provide a detailed rationale for his opinion that the Veteran's hearing loss is related to his military service, his conclusion was based on the statement of the Veteran, which have been consistent as to the onset of his hearing loss.  There is no evidence in the claims file to suggest that the Veteran is not a reliable historian and he has consistently indicated that he experienced hearing loss in and since service.  Consequently, reading the opinion as a whole and in the context of the evidence of record, it is entitled to some probative weight.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


